           Case 1:18-vv-00388-UNJ Document 46 Filed 10/18/19 Page 1 of 5




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-388V
                                      Filed: July 9, 2019
                                        UNPUBLISHED


    RONNIE A. NEWCOMER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                       Respondent.


William Bliss Hicky, William B. Hicky, Attorney at Law, Nashville, TN, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On March 13, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain Barre Syndrome (“GBS”)
resulting from adverse effects of an influenza (“flu”) vaccination administered on
October 13, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

      On March 19, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for GBS. On July 8, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $183,963.63

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00388-UNJ Document 46 Filed 10/18/19 Page 2 of 5



consisting of $180,000.00 in pain and suffering, and $3,963.63 in past unreimbursed
expenses. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Id. Based on the record as a whole, the undersigned finds
that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $183,963.63 (consisting of $180,000.00 in pain
and suffering, and $3,963.63 in past unreimbursed expenses) in the form of a
check payable to petitioner, Ronnie A. Newcomer. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
      Case 1:18-vv-00388-UNJ Document 46 Filed 10/18/19 Page 3 of 5



          IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
____________________________________
                                      )
RONNIE A. NEWCOMER,                   )
                                      )
             Petitioner,              )
                                      )    No. 18-388V
      v.                              )    Chief Special Master
                                      )    Dorsey
                                      )    ECF
SECRETARY OF HEALTH AND               )
HUMAN SERVICES,                       )
                                      )
             Respondent.              )
____________________________________)

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine Injury-Related Items

       On March 18, 2019, respondent filed a Rule 4 (c) Report conceding entitlement in

this case. On March 19, 2019, the Chief Special Master issued a Ruling on Entitlement

finding that petitioner was entitled to vaccine compensation for sequela related to his

Guillain-Barré Syndrome (“GBS”). Respondent proffers that based on the evidence of

record, petitioner should be awarded $183,963.63 (constituting $180,000.00 in pain and

suffering, and $3,963.63 in past unreimbursed expenses). This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-

15(a)(1); 15(a)(3)(A); and 15(a)(4). Petitioner agrees.




                                             1
      Case 1:18-vv-00388-UNJ Document 46 Filed 10/18/19 Page 4 of 5



II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be

made through a lump sum payment as described below, and request that the Chief Special

Master’s decision and the Court’s judgment award the following: 1

       A lump sum payment of $180,963.63, in the form of a check payable to
       petitioner, Ronnie Newcomer. This amount accounts for all elements of
       compensation under 42 U.S.C. § 300aa-15(a) to which petitioner would be
       entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.


                                                     Respectfully submitted,

                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     C. SALVATORE D’ALESSIO
                                                     Acting Director
                                                     Torts Branch, Civil Division

                                                     CATHARINE E. REEVES
                                                     Deputy Director
                                                     Torts Branch, Civil Division

                                                     HEATHER L. PEARLMAN
                                                     Assistant Director
                                                     Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.

                                             2
     Case 1:18-vv-00388-UNJ Document 46 Filed 10/18/19 Page 5 of 5



                                         /s/ Linda S. Renzi
                                         LINDA S. RENZI
                                         Senior Trial Counsel
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel.: (202) 616-4133
Dated: July 8, 2019




                                   3
